Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Earl Goins filed an 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of his sentence. The U.S. Probation Office filed a report recommending that the district court deny the motion. Apparently mistaking this report for an order denying the motion, Goins noted this appeal. The district court has issued no ruling pertaining to Goins’ motion. Because there has been neither a final order nor an appeal-able interlocutory or collateral order entered in this case, we dismiss the appeal for want of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.